Citation Nr: 0942148	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-34 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post 
traumatic stress disorder (PTSD) or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.  Service personnel records in the claims file verify 
his status as a combat veteran, specifically his receipt of 
the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for coronary artery 
disease either as directly incurred as a result of events in 
service, or as secondary to his service-connected PTSD.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  A 
complete and thorough review of the claims folder indicates 
that the Veteran has not received a VCAA-notice-complying 
letter pertaining to his claim for entitlement to service 
connection for coronary artery disease, to include as 
secondary to service-connected PTSD or diabetes mellitus.

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received medical treatment from the VA 
Decatur/Madison Outpatient Clinic; however, as the claims 
file only includes records from that facility dated up to May 
2009, any additional records from that facility should be 
obtained.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992)

Service treatment records do not reflect any complaints, 
treatment, or diagnosis of a heart disorder.  VA and private 
treatment records detailed findings of coronary artery 
disease from 1995 to 2009.  

In an October 2003 VA heart examination report, the examiner 
diagnosed ischemic heart disease, opining only that it was 
highly unlikely that the Veteran's heart condition was a 
consequence of a past episode of malaria.  An examiner noted 
that coronary artery disease had a date of onset of 1995 and 
did not occur during active duty service in an October 2006 
VA general medical examination report. 

However, in a statement received in September 2005, a private 
physician opined that it is as likely as not that PTSD, along 
with the stress and nervousness that is associated with that 
disease, has caused and/or contributed to the Veteran's heart 
disease.  It was further noted that diabetes mellitus Type 2 
exacerbates his heart condition.

The AMC/RO's attention is directed to VA Training Letter (TL) 
00-06 (2000) in which it is indicated that coronary artery 
disease is a complication of diabetes mellitus.  In this 
case, it appears that the heart disease began prior to the 
onset of diabetes mellitus in 2004; however, it was stated in 
the TL that coronary artery disease is the major cause of 
death in diabetics.  This suggests that the diabetes mellitus 
can aggravate pre-existing coronary artery disease.

In view of the foregoing, the Board finds that the Veteran 
should be afforded a current VA heart examination to 
determine the etiology of his coronary artery disease, 
including whether his service-connected diabetes mellitus or 
PTSD caused or aggravates his coronary artery disease.

On the examination conducted pursuant to this remand, the 
examiner should have access to, and an opportunity to review, 
the claims folder in conjunction with the evaluation.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (stipulating that VA's duty to assist veterans, 
pursuant to the VCAA, includes the duty to obtain a medical 
examination and/or opinion when necessary to make a decision 
on a claim).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish entitlement 
to service connection for coronary artery 
disease, to include as secondary to 
service-connected PTSD and/or diabetes 
mellitus.

2.  Obtain the Veteran's VA outpatient 
treatment records regarding his service-
connected PTSD and diabetes mellitus 
disabilities as well as the claimed 
coronary artery disease from the VA 
Decatur/Madison Outpatient Clinic for the 
time period from May 2009 to the present.

3.  Schedule the Veteran for an 
appropriate VA heart examination to 
determine the nature and etiology of his 
claimed coronary artery disease.  The 
physician should be provided with the 
claims file and a copy of VA TL 00-06 for 
review in conjunction with this 
examination.

Based on examination of the Veteran, a 
review of the record, and a review of 
Training Letter 00-06 (2000), the 
physician is requested to offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or higher) 
that his service-connected disabilities 
(PTSD and diabetes mellitus) cause, or 
aggravate his coronary artery disease.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in May 2009.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


